United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-144
Issued: September 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 25, 2010 appellant, through his representative, filed a timely appeal from a
September 3, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his occupational injury claim. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed
right elbow lateral epicondylitis causally related to factors of his employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 25, 2010 appellant, then a 45-year-old transportation security officer
screener, filed an occupational disease claim (Form CA-2) alleging that he developed a right
elbow condition due to repetitive heavy lifting in his employment. He first became aware of his
condition and of its relationship to his employment on January 22, 2010. Appellant notified his
supervisor on January 25, 2010. The employing establishment controverted the claim stating
that he had filed repeated claims that were denied by OWCP and only filed the present claim
after being informed on January 21, 2010 that he would no longer have a light-duty assignment
for impairment of his right elbow and left shoulder.2
By letter dated January 29, 2010, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and was directed to submit it within 30 days.
By decision dated March 5, 2010, OWCP denied appellant’s claim on the grounds that
the evidence was insufficient to establish that he sustained an injury. It found that the
occupational exposure occurred as alleged; however, the medical evidence was not sufficient to
relate his elbow condition to the accepted employment factors.
On March 25, 2010 appellant, through his attorney, requested reconsideration of the
OWCP decision.
Appellant submitted medical reports dated between February 17, 2006 and January 26,
2010 from Dr. Sean Kaminsky, a Board-certified orthopedic surgeon, who detailed appellant’s
left shoulder injury and surgery, treatment post surgery and work restrictions. Dr. Kaminsky
noted that appellant had complaints regarding his right elbow.3
On February 17, 2006 Dr. Kaminsky stated that appellant had complained of right elbow
pain since November 20, 2005. Appellant reported that his pain might be a result of pulling
heavy bags at work. Upon x-ray and physical examination, Dr. Kaminsky diagnosed appellant
with right elbow lateral epicondylitis (tennis elbow).
In a March 14, 2006 medical report, Dr. Kaminsky reported that appellant was wearing a
brace on his right elbow. In a May 5, 2006 medical report, he noted that appellant was still
experiencing pain with his right elbow and that it was likely a work-related injury caused by his
repetitive lifting activities.

2

The employing establishment referenced traumatic injury claim (Form CA-1) File No. xxxxxx915, CA-1 claim
File No. xxxxxx447 and a recurrence of injury claim (Form CA-2a) File No. xxxxxx915.
3

Appellant also submitted a March 20, 2006 arthogram and magnetic resonance imaging scan report of his left
shoulder from Dr. John Mazzella, Board-certified in neuroradiology, as well as numerous other medical reports from
Dr. Kaminsky detailing his left shoulder injury. His left shoulder injury is not before the Board. Appellant has filed
this occupational disease claim only for his right elbow. The medical evidence regarding his left shoulder is not
relevant to this appeal.

2

In a February 17, 2008 medical report, Dr. Kaminsky noted that appellant had continued
pain in his right anterolateral elbow which became worse with gripping, lifting and squeezing.
He gave appellant an injection for his right elbow. On September 29, 2009 Dr. Kaminsky
reported that appellant’s right lateral epicondylitis had not improved despite injections.
In a May 19, 2009 medical note, Dr. Richard Pak, Board-certified in family medicine,
reported that he had examined appellant since February 13, 2009 for tennis elbow. He opined
that appellant’s employment might have contributed to his injury because his job required heavy
lifting on a daily basis.
By letter dated January 27, 2010, appellant requested an extension of his light-duty
assignment which had expired on January 21, 2010. He reported that he was hired in 2005 and
had experienced intermittent problems with his left shoulder and right elbow.
By letter dated February 16, 2010, appellant reported that he began working for the
Transportation Security Administration (TSA) in 2005 and filed a workers’ compensation claim
in January 2006 for right tennis elbow, which was approved in September 2006. In
December 2008, he filed a Form CA-2a for a recurrence of his right elbow injury. Appellant’s
recurrence claim was denied and he was informed by OWCP to file a new traumatic injury claim
Form CA-1. He filed a Form CA-1 for an injury that occurred on December 12, 2008. The
claim was subsequently denied by OWCP. Appellant was released to regular duty in June 2009
for his right elbow but continued with intermittent pain depending on his lifting activities. He
then filed two occupational injury CA-2 forms, one for his left shoulder and one for the right
elbow. Appellant submitted an official job description for a transportation security officer
screener.
At the July 19, 2010 hearing, appellant testified that, while working for TSA in 2005, he
sustained his right elbow epicondylitis, claim File No. xxxxxx915. He stated that he never had
surgery on his elbow but that it never completely healed. Appellant wore a right arm brace but
noted that heavy lifting at work increased his symptoms. His attorney argued that appellant had
a preexisting condition which was aggravated by his employment. Counsel further noted that
appellant initially filed a Form CA-2a but was told that he needed to file a new occupational
injury claim instead.4
In medical reports dated February 13 to April 22, 2009, Dr. Pak reported that appellant
complained of tennis elbow and wore a right arm brace. He also noted that appellant worked at
the airport and constantly lifted luggage. Dr. Pak diagnosed lateral epicondylitis and opined that
it was likely to be caused or aggravated by appellant’s employment.
By decision dated September 3, 2010, OWCP’s hearing representative affirmed the
July 8, 2009 decision, finding that the medical evidence of record failed to establish the causal
relationship between appellant’s right tennis elbow and his employment factors.

4

Appellant’s prior claim File No. xxxxxx915 is not explained or developed in the record before the Board in this
appeal. Further, in this claim, he does not allege that his right elbow lateral epicondylitis was a recurrence of any
prior injury. If appellant is claiming a recurrence, then he should file for recurrence of injury in another claim.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.6
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.7 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed, and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.8 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.9
ANALYSIS
OWCP accepted that appellant engaged in repetitive lifting in his employment activities
as a transportation security officer screener. It denied his claim, however, on the grounds that
the evidence failed to establish a causal relationship between those activities and his right elbow
epicondylitis. The Board finds that the medical evidence of record is insufficient to establish that
appellant sustained right elbow epicondylitis causally related to factors of his employment as a
transportation security officer screener.
5

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

6

Michael E. Smith, 50 ECAB 313 (1999).

7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

9

James Mack, 43 ECAB 321 (1991).

4

In medical reports dated February 17, 2006 to January 26, 2010, Dr. Kaminsky reported
that he had been treating appellant for right elbow pain since November 2005. He diagnosed
right elbow lateral epicondylitis and treated appellant with an arm brace and injections.
Dr. Kaminsky noted that the right anterolateral elbow pain was worse with gripping, lifting and
squeezing. He opined that it was likely work related because of appellant’s repetitive lifting.
The Board finds that the opinion of Dr. Kaminsky is not well rationalized. Though
Dr. Kaminsky diagnosed appellant’s injury, he failed to explain how appellant’s employment
activities contributed to or caused the right elbow lateral epicondylitis. His broad statement that
appellant’s injury was likely work related does not offer meaningful support to the conclusion
that the employment exposure caused an injury. Medical reports without adequate rationale on
causal relationship are of diminished probative value and are insufficient to meet an employee’s
burden of proof.10 The opinion of a physician supporting causal relationship must be based on a
complete factual and medical background with affirmative evidence. The opinion must address
the specific factual and medical evidence of record and explain the relationship between the
diagnosed condition and the established incident or factor of employment.11 Without medical
reasoning explaining how appellant’s employment duties caused the right elbow lateral
epicondylitis, Dr. Kaminsky’s reports are insufficient to meet appellant’s burden of proof.12
In medical reports dated February 13 to May 19, 2009, Dr. Pak diagnosed appellant with
tennis elbow. In a May 19, 2009 medical report, he opined that appellant’s employment might
have contributed to his injury because his job required excessive heavy lifting on a daily basis.
Dr. Pak noted that he agreed with Dr. Kaminsky and that the injury was likely caused or
aggravated by work.
Dr. Pak had no contact with appellant prior to February 13, 2009. His reports failed to
address appellant’s prior medical history and did not describe or explain appellant’s medical
condition except for relating the condition as told to him by appellant. While Dr. Pak stated that
appellant’s employment may have contributed to his injury because his job entailed excessive
heavy lifting on a daily basis, Dr. Pak did not conclusively determine that appellant’s diagnosed
condition was work related and did not offer a detailed, rationalized opinion explaining the
causal relationship between his condition and his employment factors.13 Without medical
reasoning supported by facts, his report is insufficient to meet appellant’s burden of proof.14
While Dr. Kaminsky and Dr. Pak named some of appellant’s work duties, mainly heavy
lifting, they both failed to specify or consider how long appellant worked for the TSA, how many
hours he lifted heavy luggage in a day, the periods and the frequency of other physical
10

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

11

See Lee R. Haywood, 48 ECAB 145 (1996); Robert Broome, 55 ECAB 399 (2004).

12

C.B., Docket No. 08-1583 (issued December 9, 2008).

13

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
14

Supra note 12.

5

movements and tasks and the amount of time he took off. The physicians failed to explain how
the work duties caused or aggravated appellant’s medical condition. In a claim alleging an
occupational disease based on repetitive trauma, the frequency and duration of the various
activities is vital information.
Appellant’s honest belief that work caused his medical problem is not in question but that
belief, however sincerely held, does not constitute the medical evidence necessary to establish
causal relationship. In the instant case, the record lacks rationalized medical evidence
establishing a causal relationship between the accepted factors of employment and appellant’s
right elbow lateral epicondylitis. Appellant has failed to meet his burden of proof.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his right
elbow lateral epicondylitis is causally related to factors of his employment as a transportation
security officer screener.
ORDER
IT IS HEREBY ORDERED THAT the September 3, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 13, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

